DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is directed to an equipment carrier holding device. However, the claims positively require limitations of the equipment carrier (housing, door, portion of the equipment), making unclear if the claims are drawn to the combination or just a holding device. in order to continue with the examination, the invention will be considered as a combination. Proper response is required since if the intention is to be directed to a holding device, then, any limitation of the carrier will not be considered. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by FR 1337983 (FR 983). 

    PNG
    media_image1.png
    922
    1682
    media_image1.png
    Greyscale

FR 983 discloses an equipment carrier holding device for holding an equipment carrier (15a) positioned on a housing (10) with a door (23).
The holding device comprises a screwing block (50) disposed in the housing; a clamping block (63); and a fastening screw (62) for fixing a fastening link (37) of an equipment carrier (15) between the clamping block and screwing lock (through opening 52).
The clamping block is positioned relative to the door such that, when the fastening screw is incompletely arrested (is not fully threaded into the screwing block), the fastening screw is capable of forming a mechanical barrier to a complete closing of the door.

The fastening screw (62) has a shaft end with an external thread and the screwing block (50) has an internal thread (60) configured to mesh with the external thread of the fastening screw.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 1337983 (FR 983) in view of FR 2599927 to Andrieux et al (Andrieux).
FR 983 fails to disclose that the clamping block has an internal thread which is formed as a captive retaining device and which corresponds to the external thread of the fastening screw and which is configured to prevent falling out of the fastening screw from the clamping block. FR 983 shows a different way to prevent failing out of the screw (by means of a ring (73).

    PNG
    media_image2.png
    598
    798
    media_image2.png
    Greyscale

Andrieux teaches that it I swell known in the art to provide a clamping box with internal threads (14) formed as a captive retaining device and which corresponds to the external thread of a fastening screw (4) and which is configured to prevent falling out of the fastening screw from the clamping block.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the clamping block described by FR 983 with threads, as taught by Andrieux, in order to positively retain the screw instead of using other elements.

In combination, FR 983, as modified by Andrieux, will teach that the screwing block (50 on FR 983), on a side facing said door and the clamping block, is formed with first bore (60) containing the internal thread of the screwing block, and the clamping block (Andrieux) has a second bore, which in a fixed state is in line with the first bore and contains the internal thread of the clamping block.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 1337983 (FR 983) in view of US Pat No 4,860,913 to Bertolini.
FR 983 fails to disclose a rail vehicle that comprises the holding device for an item of equipment. FR 983 discloses that the holding device is used to hold an item of an equipment that is part of an electrical structure (fig 1).
Bertolini teaches that it is well known in the art to use a holding device on an item of equipment when is transported in a rail vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide use a rail vehicle as taught by Bertolini in order to transport the equipment.

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 6 will also be allowed since the claim depends from claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



May 17, 2022